DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/21, regarding the 112(a) rejection have been fully considered and are persuasive. The most recent amendments to the claims resolve the issues.
Therefore, the 112(a) rejection of claims 1 and 3 has been withdrawn.

Applicant's arguments filed 4/6/21, regarding Ogoshi in view of Atarashi have been fully considered and are persuasive.  The allowable subject matter of canceled claim 5 has been incorporated into newly amended claim 1. 
claims 1 and 3 as obvious over Ogoshi in view of Atarashi has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 4 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Ogoshi in view of Atarashi, discloses a similar surface-modified magnetic particle but fails to teach or suggest that the surface modified magnetic particle has a tap density of 0.30 g/cm3 or more and 1.60 g/cm3 or less. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734